PER CURIAM.
AFFIRMED. After having been convicted of manslaughter (driving automobile while intoxicated), as part of his sentence, the appellant was ordered to pay a total of ten thousand ($10,000.00) dollars in restitution. At the hearing held to determine the mode and manner of payment, the trial judge ordered monthly installments of three hundred ($300.00) dollars. Appellant appeals, arguing the amount of the installments is excessive.
Section 775.089(6), Florida Statutes (1987), authorizes a court to consider a defendant’s earning ability as well as other factors deemed appropriate when determining the manner and mode of restitution payments.
The apparently able-bodied appellant when employed earned approximately ten to eleven thousand ($10,000.00-$11,000.00) dollars a year on a part-time basis.
We affirm the trial court’s findings that the appellant had the ability to earn sufficient funds to pay the ordered monthly restitution payment and fulfill his own financial needs. See DeConingh v. State, 433 So.2d 501, 504 (Fla.1983).
DELL, GUNTHER and GARRETT, JJ., concur.